DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DENNIS AGNEW,
                                Appellant,

                                     v.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., ETC.,
                       Appellee.

                               No. 4D22-908

                         [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Richard    Oftedal,     Judge;   L.T.    Case     No.
502020CA001574XXXMB.

  Robert L. Shearin of Law Office of Robert L. Shearin, Boca Raton, for
appellant.

  Hallie S. Evans of Troutman Pepper Hamilton Sanders LLP, Atlanta, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.